Citation Nr: 1414746	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of heart attack and stroke, for the purposes of accrued benefits.

2. Entitlement to service connection for vision impairment, for the purposes of accrued benefits.

3. Entitlement to service connection for speech impairment, for the purposes of accrued benefits.

4. Entitlement to service connection for melanoma, for the purposes of accrued benefits.

5. Entitlement to service connection for chronic lymphocytic leukemia, for the purposes of accrued benefits.
	
6. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1975. The Veteran died in September 2008.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims of entitlement to service connection for the cause of the Veteran's death and accrued benefits. 

As the appellant was traveling at the time of her April 2013 Board hearing before the undersigned Veterans Law Judge, seated at the RO, she authorized her representative to present a statement on her behalf. A transcript of that proceeding has been associated with the claims file. 

The issues of entitlement to service connection for chronic lymphocytic leukemia, for the purposes of accrued benefits, and entitlement to service connection for the cause of the Veteran's death, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death does not demonstrate clinical diagnoses of residuals of heart attack and stroke.

2. The evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death does not demonstrate a clinical diagnosis of vision impairment. 

3. The evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death does not demonstrate a clinical diagnosis of speech impairment.

4. The evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death demonstrates a clinical diagnosis of melanoma, without evidence of a relationship between melanoma and any incident of active service and without evidence of compensable melanoma within one year of separation from active service. 


CONCLUSIONS OF LAW

1. Residuals of heart and attack and stroke were not incurred in or aggravated by service and may not be presumed as such. 38 U.S.C.A. §§ 1101, 1110, 1112, 5101(a), 5103, 5103A, 5107, 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2013). 

2. Vision impairment was not incurred in or aggravated by service. 38 U.S.C.A.     §§ 1101, 1110, 5101(a), 5103, 5103A, 5107, 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1000 (2013). 

3. Speech impairment was not incurred in or aggravated by service. 38 U.S.C.A.     §§ 1101, 1110, 5101(a), 5103, 5103A, 5107, 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1000 (2013). 

4. Melanoma was not incurred in or aggravated by service and may not be presumed as such. 38 U.S.C.A. §§ 1101, 1110, 1112, 5101(a), 5103, 5103A, 5107, 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Proper notice must inform, prior to the initial adjudication, the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The notice should also discuss:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability; and explain how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper assistance includes assisting the claimant in the procurement of service and VA treatment records and pertinent private treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran died just hours after VA received his claim for service connection for a number of disabilities. Thus, the RO did not have the opportunity to notify or assist the Veteran and the Veteran did not have the opportunity to participate in the completion of his claims. As will be discussed below, claims for service connection for the purposes of accrued benefits are adjudicated based on the evidence of record or constructively in the possession of VA at the time of the claimant's death. Thus, development to include a remand to direct the RO to properly notify and assist the appellant is not appropriate. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). For purposes of 3.303(b), where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including malignant tumors and cardiovascular disease, may also be presumed to have been incurred in or aggravated by service if such disease becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a). An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000(c). By statute, the appellant takes the veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). For a claimant to prevail on an accrued benefits claim, the record must show that: (i) the appellant has standing to file a claim for accrued benefits; (ii) the veteran had a claim pending at the time of his death; (iii) the veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the veteran's death. 38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

Generally, only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits. This includes service department and VA treatment records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date. 38 C.F.R. § 3.1000(d)(4). Thus, after the veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

The Veteran filed a claim for a number of disabilities received by VA on September [redacted], 2008, and died on September [redacted], 2008, several hours later. In December 2008, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), including accrued benefits. Her claim was therefore filed within one year of the date of the Veteran's death. See 38 U.S.C.A. § 5121(c). While the evidence does not show that the Veteran had periodic monetary benefits at the time of his death which were due and unpaid, the Veteran had a claim for service connection for a number of disabilities pending at the time of his death. 

The evidence of record at the time of the Veteran's death includes his claim for service connection for residuals of heart attack and stroke, vision and speech impairment, and melanoma. His service treatment and personnel records and post-service treatment records from a military treatment facility were associated with the claims after his death; however, such records are considered to be in constructive possession of VA at the time of the Veteran's death and may be considered. 

The Veteran's service treatment records are silent for complaint, treatment, or diagnoses of residuals of heart attack and stroke, vision and speech impairment, and melanoma. Also, the post-service treatment records from a military treatment facility are silent for complaint, treatment, or diagnoses of residuals of heart attack and stroke, and vision and speech impairment. The Veteran, in October 2003, complained of facial and eyelid swelling, without change in speech; however, no diagnosis of a heart attack and stroke, or vision and speech impairment was made after follow-up evaluation in early 2004. 

The Board notes here that the Veteran had a myocardial infarction in July 2008. VA added ischemic heart disease, defined to include myocardial infarction, to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) (2013) as being presumptively related to herbicide exposure. 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010). However, even if VA, as a result of the development directed by this remand, determines that the Veteran is presumed exposed to herbicides, the evidence of his July 2008 myocardial infarction was added to the claims file after the date of his death and consists of private treatment records that may not be considered in constructive possession of VA at the time of his death. 

In February 2008, the Veteran had a malignant melanoma removed. However, no physician rendered an opinion as to whether such particular melanoma is related to any incident of service; nor is there any evidence that such was manifest to a compensable degree within one year of separation from service or by January 1976. While the Veteran, by his September 2008 claim, asserted that his chronic lymphocytic leukemia was related to his alleged in-service exposure to herbicides, he did not assert such as to his melanoma. He did not offer a reason for his claim that his melanoma was related to service. 

The Board finds that the question regarding the potential relationship between the Veteran's melanoma removed in February 2008 and service to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the U.S. Court of Appeals for Veterans Claims (Court), it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010). While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Thus, the evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death does not demonstrate clinical diagnoses of residuals of heart attack and stroke, or vision and speech impairment. Without evidence of such diagnoses, there can be no claim for service connection. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Also, while the evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death demonstrates a clinical diagnosis of melanoma, there is no probative evidence of a relationship between such particular melanoma and any incident of active service or probative evidence of compensable melanoma by January 1976. 

While the appellant had standing, as the surviving spouse, to file a claim for accrued benefits and filed such within one year of the Veteran's death, and the Veteran had claims for service connection for residuals of heart attack and stroke, vision and speech impairment, and melanoma pending at the time of his death; there is no probative evidence to support his claims for service connection and the Board thus finds that the Veteran would not have prevailed on the claims if he had not died. As such, the appellant may not prevail on her accrued benefits claims. 38 U.S.C.A.     §§ 5101(a), 5121; 38 C.F.R. § 3.1000. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. 38 U.S.C.A.            § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service connection for residuals of heart attack and stroke, vision and speech impairment, and melanoma is denied, for the purposes of accrued benefits.


ORDER

Service connection for residuals of heart attack and stroke, for the purposes of accrued benefits, is denied.

Service connection for vision impairment, for the purposes of accrued benefits, is denied.

Service connection for speech impairment, for the purposes of accrued benefits, is denied.

Service connection for melanoma, for the purposes of accrued benefits, is denied.
REMAND

The appellant seeks service connection for the cause of the Veteran's death. She asserts that the Veteran died from chronic lymphocytic leukemia caused by in-service exposure to herbicides while aboard the USS Cochrane. The Veteran's cause of death, listed on the October 2008 death certificate, was respiratory failure due to metastatic melanoma due to chronic lymphocytic leukemia. She also seeks service connection for chronic lymphocytic leukemia, for accrued benefits purposes. 

The Veteran's chronic lymphocytic leukemia is a disease presumed to be related to service based on exposure to herbicides when the veteran in question had actual service in-country in the Republic of Vietnam (Vietnam) from January 9, 1962, to May 7, 1975, including service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2013). 

An April 2009 response from the National Personnel Records Center (NPRC) indicates that the USS Cochrane is known to have been in the official waters of Vietnam from August 19, 1972, to September 22, 1972; October 6, 1972, to November 5, 1972; November 21, 1972, to December 2, 1972; December 10, 1972, to December 22, 1972; and December 29, 1972, to December 31, 1972. The Veteran's service personnel records indicate that he served aboard the USS Cochrane from at least March 1972 to January 1975. The appellant was able to obtain copies of the deck logs of the USS Cochrane detailing an incident described by the Vice Admiral of the ship, in his November 2008 statement, as to the ship's presence in DaNang Harbor in November 1972, from the National Archives and Records Administration. The appellant submitted additional evidence, including photographs of the Veteran taken during service. While the evidence of record indicates that the USS Cochrane was in DaNang Harbor in Vietnam ("blue water") on at least one occasion, there is no evidence that the ship, a guided missile armed destroyer, was in Vietnam's inland waterways ("brown water") or that the Veteran set foot on land in Vietnam.

However, it appears from the appellant's contentions that the USS Cochrane may have operated not just in the blue water, the official or offshore waters of Vietnam, but in the brown waters in close proximity to Vietnam. Such evidence may prove to be very significant, in that if VA is able to establish that the Veteran is presumed exposed to herbicides, the claim for service connection for chronic lymphocytic leukemia, for the purpose of accrued benefits, and the claim for service connection for the cause of the Veteran's death, may be granted. The Board thus finds that an additional attempt to verify the USS Cochran's locations should be undertaken on remand. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Naval Historical Center and the National Archives and Records Administration (or other appropriate records repository) and request information regarding the location of the USS Cochrane while in Vietnam during the time period when the Veteran was assigned to the ship, March 1972 to January 1975 including the ship's proximity to the Vietnam land mass. Specific records related to any operations of the USS Cochrane in Da Nang Harbor should be obtained. 

2. Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim for service connection for the cause of the Veteran's death, considering any additional evidence added to the record. Readjudicate her claim for service connection for chronic lymphocytic leukemia, considering any service records deemed to be in constructive possession of VA at the time of the Veteran's death. If any action remains adverse to the appellant, provide the appellant and her representative with a Supplemental Statement of the Case and allow her an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


